DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Connection devices between precast concrete segments for an underwater tunnel are known such as those taught by Lin et al. (10,253,904), Kuja et al. (5,899,635), Launaro et al. (5,540,522), and Fouillade (3,910,058).  Specifically, the prior art teaches joining first and second modules via an expansion and contraction device with a hinge member (e.g. Launaro; fig. 1).  However, the cited prior art lacks the first joining module to be vertically rotatable, wherein the second joining module includes an end fastening member that is vertically rotatable, and wherein as the pair of precast concrete segments approach toward each other, the other end of the expansion/contraction device is fastened to the end fastening member so that the first and second joining modules are integrally connected by the expansion/contraction device, whereby the pair of precast concrete segments respectively having the first and second 27Docket No. 0155-0001 joining modules are connected to be vertically bendable with respect to each other, and, when the expansion/contraction device is contracted, the precast concrete segments are pulled toward each other so that ends thereof come into contact as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/8/2022